     Case 2:94-cr-00127-MAK Document 1976 Filed 05/15/20 Page 1 of 16




                    UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF PENNSYLVANIA



UNITED STATES OF AMERICA           >     CASE NO.: 2:94 CR 0012713
Plaintiff.                         >
                                   >
         v.                        >
                                   >
SALVATORE BRUNETTI                 >
Defendant.                         >
                                   >
             TIME-SENSITIVE SUPPLEMENTAL MEMORANDUM
          AND MOTION FOR REQUEST FOR IMMEDIATE RELEASE
            IN LIGHT OF HEIGHTENED RISK FOR COVID-19




     HONORABLE JUDGE BUCKWALTER, I, Salva tore Brunet ti, through
Pro-Se counse 1, s ubrni ts this Time-Sensitive Mot ion in support
of a Reduced Sentence be converted to Horne Confinement based on
the alarming rate of the COVID-19 Pandemic that is spreading
rapidly through F.C.I. Fort Dix where the Defendant is housed.

      Mr. Brunetti will be turning 73 years old in July. He has
served over 27 years in prison, barely surviving his last major
operation on his chest which has put a major strain on his
respiratory system and puts him as a High-Risk Inmate. His
life-threatening ailments and medical history (which are detailed
in full in this Motion) show that his current circumstances of
being incarcerated in this environment could be a life ending
situation for a phrscm punished only to have restrictive
liberty, not exposure to illness that could result in death.
     Case 2:94-cr-00127-MAK Document 1976 Filed 05/15/20 Page 2 of 16



                  PETITION FOR COMPASSIONATE RELEASE
               PURSUANT TO 18 U.S.C. § 3582(C)(1)(A)
                  and THE FIRST STEP ACT, SEC. 603(B)



      This Time-Sensitive Compassionate Release Motion comes to
the attention of this Court at a time-of-the-essence period
because the COVID-19 Virus is rapidly getting absorbed in the
large inmate population here at F.C.I. Fort Dix. Based on the
postings on the B.O.P. website, the number are increasing in
prison populations, not declining like populations in the free
world outside of prison. This is because the prisoners are
really living in a human Petri dish and at any time this
virus could be right in Mr. Brunetti's face which could easily
change his health status from a current Chronic Care Inmate to a
fatal statistic.


      Although the First Step Act (P.L. 115-391), Sec. 603(B) now
allows all Federal Courts to directly reduce sentences under the
statutory provisions of Title 18 U.S.C. ]I 3582(C)(1)(A) without
awaiting a Motion from the Bureau of Prisons, the Petitioner
made an approach to the Bureau of Prisons as advised by the
Office of the Warden at the Institutional level and was denied
(See: Attached).



I.   JURISDICTION


     The First Step Act (P.L. 115-391), Sec. 603, amended
§ 3582(C)(1)(A)     to permit defendants to now move a Sentencing
Court for modification of their sentence. Federal courts have
jurisdiction pursuant to Title 28 U.S.C.       ~   1331.




                                    2
       Case 2:94-cr-00127-MAK Document 1976 Filed 05/15/20 Page 3 of 16




II. STATEMENT OF FACTS

       The       corona virus    pandemic     is   an   ongoing     heal th   emergency.

The outbreak of coronavirus              (COVID-19) was identified in Wuhan,

China,      in     December     2019,   and   declared    to   be    a   Public   Health

Emergency of International Concern, on January 30, 2020.                           (See:

"Statement, International Health Regulations Emergency Committee,

20 January,         2020.)      On January 31, 2020, President Donald Trump

declared a Public Health Emergency in the United States.



      As of April 13, 2020, more than 1.85 million cases of COVID-

19 have been reported in 210 countries and territories resulting

in more than 114,000 deaths.                (See: COVID-19 Global Cases, Center

for   Systems,       Science,    and Engineering, John Hopkins University,

13 April, 2020.)          By March 26, 2020, the U.S. had overtaken China

and Italy with the highest number of confirmed cases globally.



      The    virus      is    mainly    spread     between     people    during    close

contact.         Recommended preventative measures              include maintaining

distance from one another.               (See: "Modes of Transmission," World

Heal th Organization,           29 March,     2020.)     The European Center for
Disease Control (ECDC) states that while it is not entirely clear

how easily the disease spreads, one person generally infects two

to three others (ECDC, 23 March, 2020).




                                              3
        Case 2:94-cr-00127-MAK Document 1976 Filed 05/15/20 Page 4 of 16



     Social distancing includes infection-control actions
intended to slow the spread of disease by minimizing contact
between individuals. The maximum gathering size is recommended
by the U.S. Government bodies and health organizations is 10
people or less.

      As of April 12, 2020, the B.O.P. reported 352 Federal
inmates and 189 Federal Prison Staff had tested positive. A
confirmed 40 Federal prisons are now infected with COVIDll19
!!Bureau of Prisons , Apr i 1 12, 2020) . ~•d:

,•~ng the process of putting this Motion together and the sulmissim to
  the C.Ourt, any statistics used in this t-btion are dated since info111Btion
  is delayed vi thin prison barriers. HOlieVer, the Petitioner strongly unrges
  this C.Ourt to simply roll up the current data aid it will 100 % reflect
   alarmingly increased rmn.bers overall in the wild-fire spread of the
  CDVID-19 Virus that has now uncontrollably i.nfeclted innates and
  staff -=oibers , the death rates has also soared tD> staggering munbers •


III PETITIONERS MEDICAL HISTORY

       Mr. Brunetti is approaching 73 years old this coming July.
He has been under the B.O.P. 's medical care for the past twenty
seven (27) years. His medical history records are as thick as a
Leo Tolstoy novel.

     Mr. Brunetti has recently undergone major chest surgery to
remove a 4.5 x 3.5 centimeter mass located in the center of his
chest, under the sternum to remove the mass pressing on his
heart and lungs. His sternum had to be broken to get to the mass.
 The   mass was found to be pressing on his pericardia sack. Though the surgery
was    completed, Mr. Brunetti was never informed by the surgeon
nor    F.C.I. Fort Dix medical what the final prognosis is. Yet
Mr.    Brunetti is still having some of the pre-surgery symptoms
like shortness of breath, pain in the center of his chest.



                                       4
      Case 2:94-cr-00127-MAK Document 1976 Filed 05/15/20 Page 5 of 16



      Mr. Brunetti also suffers from PPC's (Pre-Ventricular
Contractions) of his heart. In addition, he has hypertension,
he is routinely sent out to get his eye drained from recently
having a systemic stroke in his retina which limits his vision.
He has also had several surgeries on his right hand and has yet
to be corrected. He could list many more ailments which are all
documented in his medical file. But the main concern is that
like his hand surgery and also the surgery for the mass pressing
on his pericardi sack, along with his systemic stroke of the eye,
if Mr. Brunetti would have been a regular citizen and not an
inmate most of these major medical problems that he has would of
been treated and under controll. But because he is under the
care of the B.O.P. medical system which only really takes medical
situations seriously when it is too late.


     Mr. Brunetti did not get a life sentence, but here he is in
a quagmire. All of his medical issues put a daily major strain
on his respiratory system. If he were to be exposed to the
COVID-19 virus, this would compromise his health and could lead
to death. The longer he stays in this environment, his life is
at r:isk.


IV   CONDITIONS AT F.C.I. FORT DIX

     The facility at Fort Dix is located inside the Joint Military
Base Maguire, Fort Dix, Lakehurst, in Burlington County,
New Jersey. New Jersey has been identified as a "hot spot" for
the COVID-19 virus. Already Fort Dix staff members and inmates
have been tested for the coronavirus.




                                    5
        Case 2:94-cr-00127-MAK Document 1976 Filed 05/15/20 Page 6 of 16



       In a memo to the inmate population (Apr.                        11,   2020), FCI Fort

Dix Warden David Ortiz stated:                   "Social distancing is not possible
in this environment."          On April 3, 2020, a memorandum was issued to

the   inmate population at FCI Fort Dix from C.                        Barton, RN, QI/IP&C

entitled "COVID-19 Update" and stated:



                    Please be advised, there are six
                    inmates who have tested positive
                    for COVID-19.    All the off enders
                    who   tested  positive  have   been
                    placed in isolation, where they are
                    receiving treatment.



       In an April 16, 2020 memo, Warden Ortiz stated: "COVID-19 ...

is    easily    transmitted        from    one       person   to   another           it can   be

transmitted by a person who has no symptoms at all."


       It is unknown to what extent the six inmates in isolation had

contact      with   the    general        population.         Though    no    memo    has   been

issued since,       the number of           isolated      inmates has        increased since

April 13, 2020.


       BOP     inmate     deaths    thus     far       have   occurred       at   low-security

prisons and prison camps -- institutions such as Oakdale, Butner,

Elkton, and Danbury -- facilities that have dormitory-style housing

where social distancing, as Ortiz states, "is impossible."


       Because of the unique housing arrangements at Fort Dix, which

were not built as prison housing and filled beyond the building's

designed capacity, inmates at Fort Dix are at an increased risk.




                                                 6
     Case 2:94-cr-00127-MAK Document 1976 Filed 05/15/20 Page 7 of 16



                 "It   is   incumbent  upon   prison
                  officials        to  maintain   as
                  sanitary an environment for the
                  inmates as feasible,    given the
                  difficulties        of         the
                  circumstances."


                             Hudson      v.    Palmer,       488
                             ------=--::-=----:~.-------
                             u. S. 517, 104 S.               Ct.
                             3194, 82 L.         Ed.   2d.   393
                             C1984).



     In Ramos   v.   Lamm,   639 F.2d.     599    (10th Cir.       1980),   it was

determined t~at the Eighth Amendment protection is, inter alia



                intended to protect and safeguard a
                prison inmate from an environment
                where degeneration is probable and
                self-improvement unlikely because
                of the conditions existing which
                inflict      needless       physical
                suffering.   An inmate is entitled
                to be confined in an environment
                which   does   not    threaten   his
                physical well-being.



     In Ramos, emphasis is placed on sanitation and medical care:



                It   is    incumbent on the prison
                authorities to provide the inmate
                with    a    healthy,  rehabilitative
                environment,      and  must   provide
                within such living space reasonably
                adequate ventilation,     sanitation,
                bedding, hygienic materials, and
                utilities.      In short, the prison
                must provide an inmate with shelter
                which     does    not  threaten   his
                physical well-being.


                             (See: Ramos,      639 F.2d.      @
                             559, h.n.)

                                       7
        Case 2:94-cr-00127-MAK Document 1976 Filed 05/15/20 Page 8 of 16



       These   unsanitary conditions are made more dangerous, under
current advisories for the coronavirus, because of the issues of

overcrowding specific to Fort Dix.



       According to BOP Program Statement 1060.11:



                       "The square footage measurement for
                        multiple occupancy housing areas
                        is determined by measuring the
                        entire open . dorm or 1 i ving area
                        and    includes    hallways     and
                        walkways."



       Page 5,    fl   3(b) - Low Security - Multiple Occupancy Housing

Areas - states that:



                       "If [an area is] 120 square feet or
                        more, rated capacity is computed
                        by dividing the total space of
                        each sleeping area or unit by 60
                        square feet."



       Therefore,       every   inmate      is       entitled to 60     square   feet     of

living space      in his sleeping area.                 The formula for calculating
the square footage per inmate, as applied to FCI Fort Dix,                              NJ,

does   not   inc 1 ude    the   TV    rooms      and    other   areas   that   are   in    a

separate part of          the building from             the   sleeping area,     and are
separated by fire and security doors.                         To hold otherwise would

effectively      allow    the   BOP    to     include     other    areas   such as      the

recreation yard that is clearly not part of the "1 i ving area,"

which could not withstand constitutional scrutiny.



                                                 8
      Case 2:94-cr-00127-MAK Document 1976 Filed 05/15/20 Page 9 of 16




     The Fifth Circuit has held that, "excluding bathing, toilet,

and activity areas                   [a prison] must calculate its permissible

overall     population          on     the     basis    of    sixty       square       feet     per

dormitory prison er."                Ruiz v.     Estelle,     666 F.2d.         854,    857 (5th

Cir. 1982) (emphasis provided).



     Although        prisoners         are,      undeniably,        sent     to    prison        as

punishment, the prison environment itself may not be so brutal or

unhealthy     as    to    be    in     its elf    a    punishment.         See:        Battle    v.

Anderson, 564 F.2d. 388, 395 (10th Cir. 1977).



     "While    overcrowding            itself     may not be a            violation of          the

Eighth Amendment, overcrowding can, under certain circumstances,

cause unsanitary conditions, high levels of violence, or lack of

sufficient medical and psychiatric care, which violate the Eighth

Amendment."        See: Brown v. Plata, 131 S. Ct. 1910, 179 L. Ed. 2d.

969, 2011 U.S. LEXIS 4012, decided May 23, 2011.



     The     BOP     is        accredited        by     the    American          Correctional
Association.        To maintain          this accreditation ·,            ACA requires the

BOP to provide, at a minimum, 60 square feet of living space per

inmate who spend no more than ten hours per days in their living

quarters.    This is not the case at FCI Fort Dix.



     FCI    Fort    Dix houses          (12)     prisoners     in     a   529     square feet

room, which translates to 44 square feet per inmate, or 16 square

feet short of the minimum ACA requirement.
        Case 2:94-cr-00127-MAK Document 1976 Filed 05/15/20 Page 10 of 16



        Inmates   sleep       five    feet    apart    and    above     and      below   one
another,     in close quarters with no room to spare.                       Common areas

are cramped and lack proper ventilation.                      The buildings original

windows have been reduced in size by at least 50% and prisoners

are forced to live in close proximity to one another.



        The Court in DeShaney v. Winnebago Soc. Serv., 489 U.S. 189,

199-200 (1989) found that:



                   "when the State takes a person into
                    its custody and holds him there
                    against his will, the Constitution
                    imposes upon it a corresponding
                    duty to assume some responsibility
                    for his safety and general well-
                    being.   See: Youngberg v. Romeo,
                    supra, a 1:317, 73 L. Ed. 2d. 28,
                    102 S. Ct. 2452.



        "The ratiohale for this principle is simple enough: when the

State by the affirmative exercise of its power so restrains an

individual's      liberty      that    it    renders    him    unable       to    care   for

himself,    and   at    the   same     time fails      to provide for            his basic
human needs -- e.g.,          food,    clothing,       shelter, medical care, and

reasonable    safety           it    transgresses      the substantive limits on

state    action   set   by    the     Eighth Amendment         and    the   Due    Process

Clause."     See: Estelle v. Gamble, supra, at 103-104, L. Ed. 2d.

251, 97 S. Ct. 285; Youngberg v. Romeo, supra, at 315-316, 73 L.

Ed. 2d. 28, 102 S. Ct. 2452.




                                             10
         Case 2:94-cr-00127-MAK Document 1976 Filed 05/15/20 Page 11 of 16



        Prolonged         isolation      in   dehumanizing          conditions             severe
overcrowding, and unsanitary conditions have all been found to be
cruel and unusual under contemporary standards of decency.                                      See:

Hutto v. Finney, 437 U.S. 678, 57 L. Ed. 2d. 522, 98 S. Ct. 2565

(1978)       (prolonged         isolation      in     unsanitary,       overcrowded        cell);

Ramos     v.    Lamm,      639   F.2d.     559      (10th    Cir.     1980)   (overcrowding,

sanitation).



        It     is   specifically         overcrowding          that     causes      a    host     of

potentially         serious      health       and     safety    issues.        Those       issues

inherently          pose    a     threat      to       the    orderly     running         of     the

institution, given the recent global outbreak of COVID-19.



        It     is   the    BOP's     own      negligence        that    has    caused          these

problems which result from the underlying issue of overcrowding.

According to Johnson v.               Levine,         588 F.2d.      1378,    1380-1381         (4th
Cir.    1978) ,     "Overcrowding, with al 1 its consequences,                          can reach

such proportions that the impact of the aggregated effect amounts

to cruel and unusual punishment."                          This is especially true when

facing       the    social       distancing           recommendations         for       COVID-19.

Unlike at home where individuals can shelter-in-place and self-

quarantine to avoid contamination, the prison at Fort Dix creates
instead a breeding ground for the virus.



       The risks faced by the inmates who are unfortunate enough to

contract the virus are grave,                    as    the prison's resources do not

stretch to administering care for those infected by COVID-19.




                                                      11
    Case 2:94-cr-00127-MAK Document 1976 Filed 05/15/20 Page 12 of 16




VII CONCLUSION:


     Attorney General William Barr has observed:




              There is no consti ltutional or
               statutory authority for the
              Department of Justice to play
               roulette with people's lives
               because of their offense or
               conviction . I mpri sonmen t is
               is meant to punish by restricting
               liberty, not exposure to illness.


     With all of the factors considered that Mr. Brunetti is
exposed to these dangerous conditions at F.C.I. Fort Dix which
both exacerbate the potential for the spread of the disease, and
make avoiding contamination through social distancing impossible
in this environment Mr. Brunetti the Petitioner respectfully
requests a consideration for Compassionate Release.




                                    ~   SALVATORE BRUNETTI
                                        F . C . I . FORT DIX
                                        P.O. BOX 2000
                                        JOINT BASE - MDL, N.J.
                                        08640




                                  12
          Case 2:94-cr-00127-MAK Document 1976 Filed 05/15/20 Page 13 of 16



VII REENTRY PLAN:

          Mr. Brunetti will live with his brother Frank Marche who
resides 127 Barcroft Drive, Cherry Hill, N.J. 08034. His phone
number is 60)-504-5270. Mr. Marche will help Mr. Brunetti
financially so he can get on his feet and provide him with a
safe environment.



VI I --.
     CONCLUSION:
         -.-.t-------~-·---~--·-

          Attorney General William Barr has observed :

                     There is no constitutional or statutory authority
                     for the Department of Justice to play roulette
                     with people's lives because of their offense or
                     conviction. Imprisonment is meant to punish by
                     restricting liberty, not exposure to illness.


            With all of factors considered that Mr. Brunetti is
  exposed to these dangerous conditions at F.C.I. Fort Dix which
  both exacerbate the potential for the spread of the disease,
  and make avoiding contamination through social distancing
  impossible in this environment.


            Mr. Brunetti has served twenty seven (27) years of his
  sentence which is over two-thirds ( 2/3 rd's)            . Taking into
  consideration of his age, decling health and a rated as a low
  security inmate, Mr. Brunetti is respectfully requesting this
  court for a Compassionate Release consideration so he can
  serve the remaining time under Home Confinement.


                                                      Respectfully Submitted,


                                                ~~    SALVATORE BRUNETTI
                                                      F.C.I. FORT DIX
                                                      P.O. BOX 2000
                                                      JOINT BASE - MDL, N.J.
                                                      08640

                                           13
Case 2:94-cr-00127-MAK Document 1976 Filed 05/15/20 Page 14 of 16

                                                   .I   ,.   .. .. ~,
    ?1itlfiJiif
            Case'IIUi,,
                   2:94-cr-00127-MAK
                    I                                   Document 1976 Filed 05/15/20 Page 15 of 16



  1111 11111
7018 0360




      . \LS, 1::>"S,:-n.: C--1     C.DVl'\..T
       £_~ I\.~ t,~ ~n :         L-T ~ F f>LNI\J ~ L. v'·Af1 : ..=:\
       v.s_       ~1\..,-,     ~~i.-
       r , v 't>t: f ~ Nt>"i: N L ~ Y't'\ A l.-t...   W "i ~ff
        6   o   l . l'Y\~K4'yT 'Sin,{ "i.T
       Pt+t \-.Pi ~t.-PH) A~ PA--
        1'1 /O~- l~<t '7

        i;TTN-
           .      .
                                     Case 2:94-cr-00127-MAK Document 1976 Filed 05/15/20 Page 16 of 16




                                                         .   .-:-, ·




            ·'   ,-   ~:

  FEDERAL CORRECTIONAL INSTITUTION
                 P. 0. BOX 2000 ✓1
              FORT DIX, NJ 0864d/->/O"~
closed letter was precessed through special mail
ures. This letter has been neither opened nor
ed. If the writer raises a question or probleii, over
his facility has jurisd iction, you may wish to return
:erial. If the··writr,r encloses correspondence for
 Ing to ancthor aod re:;s or includes unauthorized
 lease return to the above address.
                                             t."'




                           . •:·-.
